FILED
                            NOT FOR PUBLICATION                             MAR 16 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50643

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00385-VBF

  v.
                                                 MEMORANDUM *
DOUGLAS MARTIN KORN,

               Defendant - Appellant.



                   Appeal from the United States District Court
                        for the Central District of California
                  Valerie Baker Fairbank, District Judge, Presiding

                               Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Douglas Martin Korn appeals from the 135-month sentence imposed

following his guilty-plea conviction for drug crimes, in violation of 21 U.S.C.

§§ 841, 846, and 18 U.S.C. § 2(a). We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Korn contends that he was subjected to sentencing entrapment because he

lacked the predisposition to sell methamphetamine in the quantity involved in this

case. He argues that remand is necessary because the district court did not make an

express finding regarding his predisposition. These contentions fail because the

district court found that Korn had failed to establish that he lacked either the intent

or the capability to produce the quantity of drugs at issue, see United States v.

Naranjo, 52 F.3d 245, 250 (9th Cir. 1995), and because there is no evidence that

the government engaged in outrageous conduct or actively induced Korn to sell a

greater quantity of methamphetamine in order to maximize his sentence, see

United States v. Schafer, 625 F.3d 629, 639-40 (9th Cir. 2010).

      AFFIRMED.




                                           2                                     09-50643